DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 16 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 8. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,233,215 in view of Adachi et al. (9,595,573). 
Claim 1 of the present invention requires an organic light emitting layer.  U.S. Patent No. 11,233,215 discloses the same invention as that of current claim 1 but requiring a light emitting layer; does not disclose an organic layer.
Adachi et al. discloses a display device that presents picture images by controlling the light-emission operation of the light-emitting element, especially, to a technology that can be effective to such a light-emitting element as an organic light-emitting diode and to a display device equipped with the organic light-emitting diode.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to use the display in Patent No. 11,233,215 with an organic light emitting layer as taught by Adachi et al. in order to make the device thinner and more power efficient.  The addition of the organic layer removes the backlight used in a light emitting device making the device thinner and more power efficient than the LED.


Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 11,233,215. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 15 of the present invention is generic with respect to patented claim 10 of U.S. Patent No. 11,233,215.  A species claim anticipated a generic claim; therefore, the patented claim anticipates the examined claim (MPEP 806.04(i)).


Allowable Subject Matter
Claims 2-14 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Pending the correction of issues outlined in the rejection above, the following is a statement of reasons for the indication of allowable subject matter: the prior art does not disclose or fairly suggest the following in combination the remaining limitations called for in each claim:
wherein an inorganic layer is between the reflective layer and the organic light emitting layer, as recited in claim 2;
wherein the inorganic layer comprises a layer having a hole injection function, as recited in claim 3; 
wherein a total thickness of the inorganic layer between the reflective layer in the second anode structure and the organic light emitting layer is greater than a total thickness of the reflective layer, as recited in claim 4;
wherein the organic light emitting layer is a continuous layer, as recited in claim 5;
wherein the organic light emitting layer comprises a first sub organic light emitting layer and a second sub organic light emitting layer, and the first sub organic light emitting layer and the second sub organic light emitting layer are configured to emit light of different colors, as recited in claim 6;
wherein the organic light emitting layer is configured to emit white light, as recited in claim 7;
wherein at the second anode structure, the organic light emitting layer comprises a first slope part and a second slope part at edges of the second anode structure and comprises a flat part between the first slope part and the second slope part, and a slope angle of the first slope part and a slope angle of the second slope part are different at a same horizontal plane, as recited in claim 8;
wherein an encapsulation layer is between the color filter layer and the organic light emitting layer, a distance H2 between a surface, close to the organic light emitting layer, of the encapsulation layer corresponding to the second anode structure and the reflective layer is greater than a distance H1 between a surface, close to the organic light emitting layer, of the encapsulation layer corresponding to the first anode structure and the reflective layer, as recited in claim 9;
wherein a distance between the reflective layer in the second anode structure and the cathode layer is greater than a distance between the reflective layer in the first anode structure and the cathode layer, as recited in claim 10;
wherein a material of the reflective layer comprises aluminum; and a material of the inorganic layer comprises titanium element, as recited in claim 11;
wherein a material of the inorganic layer comprises molybdenum oxide or titanium nitride, as recited in claim 12;
wherein a layer count of the inorganic layer is more than one, and a layer count of the cathode layer is more than one, as recited in claim 13;
wherein the inorganic layer comprises a first sub inorganic layer, a second sub inorganic layer and a third sub inorganic layer, as recited in claim 14;
wherein a distance between the first slope part and the base substrate gradually decreases in a direction away from the flat part, as recited in claim 17;
wherein a distance between the second slope part and the base substrate gradually decreases in a direction away from the flat part, as recited in claim 18;
wherein a distance between the flat part and the reflective layer is greater than or equal to a distance between the first slope part and the reflective layer; and the distance between the flat part and the reflective layer is greater than or equal to a distance between the second slope part and the reflective layer, as recited in claim 19;
wherein an intersection of a tangent at a middle position of the first slope and a tangent at a middle position of the second slope is on a side of the reflective layer away from the base substrate, as recited to claim 20.

The closest prior art is Maeda et al. (2007/0015429) which disclose a similar display substrate configuration, but fails to disclose a distance between the reflective layer in the second anode structure (green) and the light emitting layer is greater than a distance between the reflective layer in the first anode structure (red) and the light emitting layer.  Regarding claim 15, Maeda et al. fails to disclose wherein at the second anode structure, the organic light emitting layer comprises a first slope part and a second slope part at edges of the second anode structure and comprises a flat part between the first slope part and the second slope part, and a slope angle of the first slope part and a slope angle of the second slope part are different at a same horizontal plane.
Also, Lee et al. (2013/0140533) disclose a similar display substrate configuration, but fails to disclose a distance between the reflective layer in the second anode structure (green) and the light emitting layer is greater than a distance between the reflective layer in the first anode structure (red) and the light emitting layer. Regarding claim 15, Maeda et al. fails to disclose wherein at the second anode structure, the organic light emitting layer comprises a first slope part and a second slope part at edges of the second anode structure and comprises a flat part between the first slope part and the second slope part, and a slope angle of the first slope part and a slope angle of the second slope part are different at a same horizontal plane.

Citation of Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2013/0038640, US 2017/0309859 and 10,134,824 disclose a similar display device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE MANDALA whose telephone number is (571)272-1858. The examiner can normally be reached 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE MANDALA/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        November 16, 2022